DETAILED ACTION
This office action is in response to the amendment filed on 07/19/2021. Claims 1-3, 5-7, 9, 11-13, 15-17, 19, and 20 are amended and claim 10 is cancelled. Claims 1-9 and 11-20 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to picture output with output layer set.
Prior Art:
Hannuksela (US 2015/0264404) 
Ramasubramonian (US 2015/0103884) 
Wang (US 2014/0301484)
	The closest prior art Hannuksela, paragraphs 644 and 646 discloses the profile_tier_level( ) syntax structure is included in VPS, the general_progressive_source_flag and general_interlaced_source_flag indicate whether the output pictures contain interlaced or progressive source content or the source content type is unknown or the source content type is indicated picture-wise, where the output pictures (i.e. first picture of coded stream) are determined according to an output layer set referring to the profile_tier_level( ) syntax structure).
wherein the determining comprises determining that the first picture is not to be output based on the single syntax element indicating the mode of the output layer set signaling, and the mode includes that: a total number of output layer sets specified by a parameter set is equal to a maximum allowed number of layers in each coded video sequence of the coded video stream referring to the parameter set, an i-th output layer set from among the output layer sets includes layers with layer indices from 0 to i, inclusive, and for each output layer set among the output layer sets, only a highest layer in the output layer set is to be output, or the total number of output layer sets specified by the parameter set is explicitly signalled, output layers of the output layer sets specified by the parameter set are explicitly signaled, and at least one of the output layers has a reference layer”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 1-9 and 11-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481